Exhibit 10.17

 

INDEMNIFICATION AND ESCROW AGREEMENT

 

THIS INDEMNIFICATION AND ESCROW AGREEMENT (this “Agreement”) is entered into as
of the 1st day of June, 2000 by and among FrontLine Capital Group (formerly
known as Reckson Services Industries, Inc.), a Delaware corporation (“RSI”),
CarrAmerica Realty Corporation, a Maryland corporation (“CarrAmerica”),
Strategic Omni Investors LLC, a Delaware limited liability company (“Strategic
Omni”), Security Capital Holdings S.A., a Luxembourg corporation
(“SC-USRealty”), The Oliver Carr Company, a District of Columbia corporation
(“OCCO”), Carr Holdings LLC, a Maryland limited liability company (“Carr
Holdings”), and the additional persons who are shown on the signature page
hereto (the “Additional Indemnitors”) (CarrAmerica, Strategic Omni, SC-USRealty,
OCCO, Carr Holdings, and each of the Additional Indemnitors, collectively the
“Shareholders” and individually a “Shareholder”; sometimes collectively referred
to herein with RSI as “Depositors” and individually a “Depositor”) and Citibank,
N.A., a New York corporation, as escrow agent hereunder (the “Escrow Agent”).

 

W I T N E S S E T H:

 

WHEREAS, RSI, CarrAmerica, VANTAS Incorporated, a Nevada corporation (“VANTAS”),
and HQ Global Workplaces, Inc., a Delaware corporation (“HQGW”), have entered
into an Agreement and Plan of Merger dated as of January 20, 2000, as amended as
of April 29, 2000 and as of May 31, 2000 (the “Merger Agreement”) pursuant to
which VANTAS will merge with and into HQGW (“the Merger”);

 

WHEREAS, on the date hereof, pursuant to an agreement among certain of the
Shareholders and RSI dated as of January 20, 2000 (the “Stock Purchase
Agreement”), certain of the Shareholders are selling to RSI, and RSI is
purchasing from such Shareholders, that number of the shares of voting common
stock, par value $.01 per share, and non-voting common stock, par value $.01 per
share, of Holdco as set forth in, and subject to the terms and conditions of,
the Stock Purchase Agreement;

 

WHEREAS, on the date hereof, pursuant to the Merger Agreement, each issued and
outstanding share of (A) common stock, par value $.01 per share (“VANTAS Common
Stock”), of VANTAS shall be converted into the right to receive $8.00 per share
in cash and (B) (i) Series A Convertible Preferred Stock, par value $.01 per
share, of VANTAS (the “Series A Stock”), (ii) Series B Convertible Preferred
Stock, par value $.01 per share, of VANTAS (the “Series B Stock”), (iii) Series
C Convertible Preferred Stock, par value $.01 per share, of VANTAS (the “Series
C Stock”), (iv) Series D Convertible Preferred Stock, par value $.01 per share,
of VANTAS (the “Series D Stock”), and (v) Series E Convertible Preferred Stock,
par value $.01 per share of VANTAS (the “Series E Stock”), other than shares of
Series A Stock, Series B Stock, Series C Stock, Series D Stock and Series E
Stock held in the treasury of VANTAS, are, by virtue of the Merger and without
any action on the part of the holder thereof, being converted into the right to
receive shares of voting common stock of HQGW;



--------------------------------------------------------------------------------

WHEREAS, as a condition to the consummation by VANTAS and/or RSI, as applicable,
of the transactions contemplated by the Merger Agreement, the Stock Purchase
Agreement, and that certain Stock Purchase Agreement by and among VANTAS, RSI,
CarrAmerica, OmniOffices (UK) Limited (“Omni UK”) and OmniOffices (Lux) 1929
Holding Company S.A. (“LuxCo”) (the “UK Agreement”), (i) the Shareholders have
hereby agreed to indemnify and hold harmless RSI from and against certain losses
related to the Merger Agreement and the Stock Purchase Agreement, and
(ii) CarrAmerica has hereby agreed to indemnify and hold harmless RSI from and
against certain losses related to the UK Agreement, upon the terms and
conditions provided herein;

 

WHEREAS, as a condition to the consummation by HQGW and the applicable
Shareholders of the transactions contemplated by the Merger Agreement, the Stock
Purchase Agreement and the UK Agreement, RSI has agreed to indemnify and hold
harmless certain Shareholders from and against certain losses from certain
matters upon the terms and conditions provided herein;

 

WHEREAS, in connection with the Shareholders’ indemnification obligations, the
parties have agreed that the Shareholders are depositing an aggregate of 706,612
shares of non-voting common stock of Holdco (the “Non-Voting Common Stock”)
(collectively, the “Shareholder Indemnification Shares”) and $4,158,492 in cash
(the “Shareholder Cash Collateral”) with the Escrow Agent to be held and
disbursed by the Escrow Agent in accordance with this Agreement, with such
Shareholder Indemnification Shares and Shareholder Cash Collateral having an
aggregate initial value of $30,000,000 as of the Closing;

 

WHEREAS, in connection with RSI’s indemnification obligations, the parties have
agreed that RSI is depositing an aggregate of 820,322 shares of voting common
stock of Holdco (the “Voting Common Stock”) (the “RSI Indemnification Shares,”
and together with the Shareholder Indemnification Shares, the “Indemnification
Shares”) with the Escrow Agent to be held and disbursed by the Escrow Agent in
accordance with this Agreement, with the RSI Indemnification Shares having an
aggregate initial value of $30,000,000 as of the Closing;

 

WHEREAS, capitalized words and phrases used and not defined herein shall have
the meanings ascribed to them in the Merger Agreement; and

 

WHEREAS, the Escrow Agent is willing to establish and administer this escrow on
the terms set forth in this Agreement.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, certain capitalized terms not
otherwise defined herein shall have the following respective meanings:

 

“Cash Collateral” shall mean the Shareholder Cash Collateral and any cash
deposited by RSI or any Shareholder in the Escrow Account in substitution of RSI
Indemnification Shares or Shareholder Indemnification Shares in accordance with
Section 2(b).

 

“Company Level Loss” shall mean any loss, liability, claim, damage or expense
(including reasonable legal fees and expenses) directly or indirectly incurred
by HQGW or its Subsidiaries and VANTAS or its Subsidiaries respectively; it
being understood that a Company Level Loss shall not include any consequential,
incidental or punitive damages or any Direct Loss.

 

“Escrow Property” shall mean the Indemnification Shares and the Cash Collateral
delivered to the Escrow Agent, together with all interest, dividends and other
distributions and payments thereon received by Escrow Agent, less any property
and/or funds distributed or paid in accordance with this Agreement.

 

“Loss” or “Losses” shall mean a Company Level Loss or a Direct Loss.

 

“Direct Loss” shall mean any loss, liability, claim, damage or expense
(including reasonable legal fees and expenses) incurred by (i) any Shareholder
Indemnitee arising from, relating to or as a result of the inaccuracy at the
time made or deemed made of any of the representations or warranties set forth
in: (a) Section 5(B) of the Merger Agreement; and (b) Section 5 of the Stock
Purchase Agreement; or (ii) RSI Indemnitees arising from, relating to, or as a
result of the inaccuracy at the time made or deemed made of any of the
representations or warranties set forth in: (a) Section 4(B) of the Merger
Agreement; (b) Section 4 of the Stock Purchase Agreement and (c) Article II,
Section (B) of the UK Agreement; it being understood that a Direct Loss shall
not include (x) any consequential, incidental or punitive damages, (y) any loss
or damages suffered by such party as a result of the diminution in value (either
directly or indirectly) of the interest held by such party in the Holdco, or
(z) any Company Level Loss.

 

“Market Value” shall mean $36.57 per share.

 

“Ownership Percentage” shall mean, with respect to a Shareholder, the percentage
set forth opposite such Shareholder’s name on Schedule A attached hereto.

 

“RSI Indemnitees” shall mean RSI and its directors, officers, employees,
shareholders, agents and representatives.

 

“RSI’s Indemnification Share” shall mean one (1) minus the Shareholder’s
Indemnification Share.

 

“Shareholder Indemnitees” shall mean the Shareholder listed on Schedule C
attached hereto and its directors, officers, employees, shareholders, agents and
representatives.

 

“Shareholder Litigation” shall mean the legal proceedings disclosed in Schedule
4(p) of the Merger Agreement under the caption “Omni Offices, Inc. and
CarrAmerica Realty

 

3



--------------------------------------------------------------------------------

Corporation v. Joseph Kaidanow and Robert Arcoro” and any and all other claims,
counterclaims, causes of actions or other proceedings threatened or initiated by
or on behalf of Robert Arcoro (“Arcoro”) or Joseph Kaidanow (“Kaidanow”) that
relate to facts or circumstances or alleged facts or alleged circumstances
arising on or prior to May 31, 2000 (the “Closing Date”), other than any such
claims, causes of action or other proceedings with respect to and only to the
extent of allegations thereon that any information supplied in writing by RSI to
CarrAmerica for inclusion in materials that HQGW delivers to Arcoro or Kaidanow
in connection with the Merger contains any untrue statement of a material fact
with respect to RSI or VANTAS or omits to state a material fact necessary in
order to make the statements therein with respect to RSI or VANTAS not
misleading.

 

“Shareholders’ Indemnification Share” shall mean the aggregate percentage
ownership interest of the Voting Common Stock and Non-Voting Common Stock of
Holdco owned by the Shareholders immediately after the Closing.

 

2. Establishment of Escrow Account.

 

(a) Each Shareholder and RSI are contemporaneously with the execution and
delivery of this Agreement by each of the parties delivering the number of
Indemnification Shares (together with executed stock powers in respect thereof)
and/or the amount of Cash Collateral set forth opposite its name on Schedule A
hereto to the Escrow Agent for deposit into an escrow account (the “Escrow
Account”) by the Escrow Agent and the Escrow Agent hereby acknowledges receipt
of the same. All Indemnification Shares and Cash Collateral in the Escrow
Account shall be available for distribution by the Escrow Agent, subject to the
provisions of this Agreement, to reimburse any RSI Indemnitee or any Shareholder
Indemnitee, as the case may be, in respect of any Losses that are indemnifiable
pursuant to this Agreement. Notwithstanding the escrow of the Indemnification
Shares, dividends and other distributions declared and paid on Indemnification
Shares held in escrow shall continue to be paid by Holdco to the respective
Shareholders and RSI, all voting rights with respect to such shares shall inure
to the benefit of and be enjoyed by the respective Shareholders and RSI, and
such Shareholders and RSI shall be the legal and beneficial owners of such
shares for all purposes subject to the terms of this Agreement; provided, that
the parties agree that (i) Holdco shall deposit with the Escrow Agent any
securities issued to the Shareholders or RSI in respect of any Indemnification
Shares held in escrow as a result of a stock split or combination of shares of
Voting Common Stock or Non-Voting Common Stock, as the case may be, payment of a
stock dividend or other stock distribution made without receipt of consideration
therefor in or on the Voting Common Stock or Non-Voting Common Stock, as the
case may be, or change of shares of the Voting Common Stock or Non-Voting Common
Stock, as the case may be, into any other securities pursuant to or as part of a
business combination or otherwise, in each case together with specific written
instructions to the Escrow Agent on whose behalf the same should be credited,
and (ii) such securities shall be held by the Escrow Agent as, and shall be
included within the definition of, Indemnification Shares, as the case may be;
provided, however, notwithstanding the foregoing proviso, to the extent that any
such distribution of securities is properly taxable as a dividend for federal
income tax purposes, Holdco shall instruct the Escrow Agent to distribute such
securities

 

4



--------------------------------------------------------------------------------

to the respective Shareholders and RSI. The Escrow Agent agrees that it shall
invest any Cash Collateral in the HQ/VANTAS Indemnification Escrow Agreement
account (F/B/O 795012). The Escrow Agent shall not have any liability for any
loss sustained as a result of any investment made pursuant to the preceding
sentence or as a result of any liquidation of any such investment prior to its
maturity. Any interest earned on any Cash Collateral shall not be used to
increase the amount of the Escrow Account of any party hereto and shall be paid
to the applicable depositor of the Escrow Account from time to time upon written
demand by such depositor, upon specific written instructions to the Escrow Agent
with respect thereto. The Escrow Agent shall have no obligation to invest or
reinvest the Cash Collateral if deposited with the Escrow Agent after 11:00 a.m.
(E.S.T.) on such day of deposit. Instructions received after 11:00 a.m.(E.S.T.)
will be treated as if received on the following business day. The Escrow Agent
shall have the power to sell or liquidate the foregoing investments whenever the
Escrow Agent shall be required to release the Escrow Property pursuant to the
terms hereof. Requests (or instructions) received after 11:00 a.m. (E.S.T.) by
the Escrow Agent to liquidate the Escrow Property will be treated as if received
on the following business day. The Escrow Agent shall have no responsibility for
any investment losses resulting from the investment, reinvestment or liquidation
of the Escrow Property. Any interest or other income received on such investment
and reinvestment of the Escrow Property shall become part of the Escrow
Property. If a selection is not made, the Escrow Property shall remain
uninvested with no liability for interest therein. It is agreed and understood
that the Escrow Agent may earn fees associated with the investments outlined
above.

 

(b) At any time and from time to time after the Closing Date, any or all of the
Indemnification Shares deposited by any Shareholder or RSI in the Escrow Account
on the Closing Date may be withdrawn upon at least five (5) business days’ prior
notice by RSI or the Shareholders, as applicable, to the other (with a copy to
the Escrow Agent), but if and only if simultaneously with such withdrawal the
withdrawing party delivers immediately available funds to the Escrow Agent for
deposit into the Escrow Account in an amount equal to the aggregate Market Value
of the number of Indemnification Shares so withdrawn, which determination shall
be set forth in a written notice to the Escrow Agent signed by RSI or the
applicable Shareholder and upon which the Escrow Agent shall be entitled to
conclusively rely.

 

3. Tax Indemnification.

 

(a) Tax Indemnification by Shareholders. Subject to the limitations of
indemnification pursuant to Section 5, the Shareholders severally, based on each
such Shareholder’s Ownership Percentage, shall indemnify the RSI Indemnitees
against and hold them harmless from (i) any Loss incurred by reason of any
liability of HQGW and its Subsidiaries for Taxes for any Pre-Closing Tax Period,
(ii) any Loss incurred by reason of any liability for Taxes of the Shareholders
or any other person (other than HQGW) which is or has ever been affiliated with
HQGW and its Subsidiaries, and (iii) any Loss incurred by reason of any
liability for reasonable legal, accounting, appraisal, consulting or similar
fees and expenses for any item attributable to any item in clause (i) or
(ii) above.

 

5



--------------------------------------------------------------------------------

(b) Tax Indemnification by RSI. Subject to the limitations of indemnification
pursuant to Section 5, RSI shall indemnify the Shareholder Indemnitees against
and hold them harmless from (i) any Loss incurred by reason of any liability of
VANTAS and its Subsidiaries for Taxes for any Pre-Closing Tax Period, (ii) any
Loss incurred by reason of any liability for Taxes of RSI or any other person
(other than VANTAS and its Subsidiaries) which has ever been affiliated with RSI
and its Subsidiaries, and (iii) any Loss incurred by reason of any liability for
reasonable legal, accounting, appraisal, consulting or similar fees and expenses
for any item attributable to any item in clause (i) or (ii) above.

 

(c) Straddle Period. For purposes of subparagraphs (a) and (b) above, in the
case of any taxable period that includes (but does not end on) the Closing Date
(a “Straddle Period”):

 

(i) real, personal and intangible property Taxes (“Property Taxes”) of HQGW and
its Subsidiaries and VANTAS and its Subsidiaries, respectively, for any
Pre-Closing Tax Period (other than Taxes imposed in connection with the Merger
or otherwise in connection with this Agreement or the transactions contemplated
hereby) shall be equal to the amount of such Property Taxes of HQGW and its
Subsidiaries and VANTAS and its Subsidiaries, respectively, for the entire
Straddle Period (limited, however, to those Taxes attributable to the assets of
HQGW and its Subsidiaries and VANTAS and its Subsidiaries, respectively, owned
prior to the Closing Date) multiplied by a fraction, the numerator of which is
the number of days during the Straddle Period that are in the Pre-Closing Tax
Period and the denominator of which is the number of days in the Straddle
Period; and

 

(ii) the Taxes of HQGW and its Subsidiaries and VANTAS and its Subsidiaries,
respectively (other than Property Taxes and other than Taxes referred to in
Section 6(e) of this Agreement, which Taxes will be governed by such Section),
for the Pre-Closing Tax Period shall be computed as if such taxable period ended
as of the close of business on the Closing Date. The indemnity obligations of
the Shareholders in respect of Taxes for a Straddle Period shall, subject to the
limitations on indemnification pursuant to Section 5, equal the excess of
(x) such Taxes for the Pre-Closing Tax Period over (y) the sum of (i) the amount
of such Taxes for the Pre-Closing Tax Period paid by the Shareholders or any of
their affiliates (other than HQGW) at any time and (ii) the amount of such Taxes
paid by HQGW and its Subsidiaries on or prior to the Closing Date (which
includes any payments of estimated taxes or similar amounts made by HQGW and its
Subsidiaries on or prior to the Closing Date and any amounts of Taxes for which
a reserve has been reflected on the Company Balance Sheet, even though the
amount reflected for such reserve has not yet been paid, based on each such
Shareholder’s Ownership Percentage, to the applicable taxing authority). The
Shareholders severally, based on each such Shareholder’s Ownership Percentage,
shall initially pay such excess to RSI upon the later of (A) five days prior to
the

 

6



--------------------------------------------------------------------------------

date on which the Tax Return (including any Tax Return with respect to estimated
Taxes) with respect to the liability for such Taxes is required to be filed (and
if no such Tax Return is required to be filed, five days prior to the date
satisfaction of the Tax liability is required by the relevant taxing authority)
or (B) ten days after the receipt from RSI of notice that such amount is
required to be paid pursuant hereto. The payments to be made pursuant to this
paragraph by the Shareholders with respect to a Straddle Period shall be
appropriately adjusted to reflect any final determination (which shall include
the execution of Form 870-AD or any successor form) with respect to Taxes for
the Straddle Period.

 

RSI shall cause Holdco to within 10 days of the receipt thereof, pay to each of
the Shareholders an amount equal to such Shareholder’s Ownership Percentage, an
amount equal to 100% of any refund of any Taxes of HQGW with respect to any
Pre-Closing Tax Period received by HQGW, any of its Subsidiaries or Holdco at
any time after the Closing Date (including for this purpose any credit against
Taxes owed for any taxable period ending after the Closing Date, if such credit
is attributable to a taxable period ending on or prior to the Closing Date, any
refund of estimated tax payments made on or prior to the Closing Date or any
application of such payments to either a taxable period commencing after the
Closing Date or a portion of a Straddle Period that is subsequent to the Closing
Date, and any interest received by HQGW, any of its Subsidiaries or Holdco with
respect to any of the foregoing from the applicable taxing authority) unless
(and only to the extent) that the amount of such refund for Taxes was reflected
as an asset on the Company Balance Sheet.

 

(d) RSI shall indemnify each of the Shareholder Indemnitees for any Extra Tax
Costs incurred by such Shareholder Indemnitees in connection with the HQ Merger,
the Second Step Merger, and/or the sale of shares by such Shareholder Indemnitee
pursuant to the Stock Purchase Agreement. For purposes of this Section 3(d),
“Extra -Tax Costs” shall be defined as (i) all interest, penalties, and similar
charges actually payable by a Shareholder Indemnitee to any applicable taxing
authority with respect to Extra Taxes attributable to the period ending on the
earlier of January 1, 2003 or the date all of such Shareholder Indemnitee’s
shares of stock in HQGW not sold pursuant to the Stock Purchase Agreement
actually are sold (in either case, the “Deemed Sale Date”), plus (ii) in the
event that such interest, penalties, and similar charges have not been paid on
or prior to the Deemed Sale Date, all interest, penalties and similar charges
accruing with respect to such interest, penalties and similar charges until the
earlier of the actual date on which the interest, penalties, and similar charges
described in clause (i) are paid or thirty (30) days following a “final
determination” within the meaning of Section 1313 of the Code that the
Shareholder Indemnitee is required to pay Extra Taxes, plus (iii) if and to the
extent that a Shareholder Indemnitee is required to pay any Extra Taxes prior to
the applicable Deemed Sale Date, interest on such Extra Taxes from the date the
Shareholder Indemnitee makes such payment of Extra Taxes to and including the
applicable Deemed Sale Date, computed at a rate equal to the rate applicable
under Section 6621 of the Code with respect to underpayments of federal income
tax, plus (iv) an amount equal to all federal, state and local

 

7



--------------------------------------------------------------------------------

income taxes (net of the federal income tax benefit, if any, resulting to the
Shareholder Indemnitee from any deduction allowed to such Shareholder Indemnitee
for any such state and local income taxes) required to be paid by such
Shareholder Indemnitee with respect to the payment received pursuant to this
Section 3(d). For purposes of this Section 3(d), “Extra Taxes” shall be defined
as the excess of (i) the amount of all Taxes (other than stock transfer Taxes)
payable (determined as described below) by a Shareholder Indemnitee by reason of
the Second Step Merger and/or the sale of shares of stock by the Shareholder
Indemnitee pursuant to the Stock Purchase Agreement over (ii) the amount of
Taxes (other than stock transfer Taxes) that would have been payable by such
Shareholder Indemnitee by such reason if (a) the exchange into Holdco Preferred
Stock described on the Financing Exhibits were not to have taken place and
(b) the surviving corporation in the Second Step Merger were the HQ Surviving
Corporation rather than M Sub. The amount of Extra Taxes and the Extra Tax Costs
for purposes of this Section 3(d) shall be determined and certified to by an
independent accountant selected by the applicable Shareholder Indemnitee, as may
be reasonably acceptable to RSI. Extra Taxes and Extra Tax Costs shall be
considered payable for the purposes hereof on the earlier of (i) the date on
which the Shareholder Indemnitee notifies RSI in writing of any assertion by the
Internal Revenue Service, formal or informal, of a position to the effect that
such amounts might be required to be paid, or (ii) the date on which the
Shareholder Indemnitee delivers to RSI a copy of an opinion of the tax advisor
to such Indemnitee providing that it is more likely than not that the
Shareholder Indemnitee is liable for such Extra Taxes and Extra Tax Costs (in
either case, a “Potential Adverse Determination Date”), unless in either event
RSI notifies such Shareholder Indemnitee in writing within ten days of the
Potential Adverse Determination Date that, pursuant to the provisions of this
section, it will indemnify the Shareholder Indemnitee for (a) all interest,
penalties, and similar charges accruing with respect to such Extra Taxes and
Extra Tax Costs from the Potential Adverse Determination Date until the earlier
of thirty (30) days following a “final determination” within the meaning of
Section 1313 of the Code that the Shareholder is required to pay Extra Taxes
and/or Extra Tax Costs or ten (10) days following written notice from RSI to
such Shareholder Indemnitee to pay all such Extra Taxes and Extra Tax Costs as
to which a Potential Adverse Determination Date has occurred (in either case,
the “Delayed Payment Date”), and (b) all legal and accounting costs and expenses
incurred in connection with any challenge or assertion by the Internal Revenue
Service (it being understood that the Shareholder Indemnitee shall not in any
event have any duty to contest any such challenge except, and only to the extent
that, RSI bears any and all costs associated therewith), in which event Extra
Taxes and Extra Tax Costs shall be considered payable for purposes hereof on the
Delayed Payment Date. The obligations of RSI pursuant to this Section 3(d) are
in addition to, and not in lieu of, the obligations of HQ Surviving Corporation
and HQGW under Section 7(j) of the Merger Agreement. The provisions of
Section 5(a), 5(b), 5(c) and 5(d) shall not apply with respect to this
Section 3(d).

 

4. Other Indemnification.

 

(a) Other Indemnification by the Shareholders. (W) The Shareholders severally,
based on each such Shareholder’s respective Ownership Percentage, shall
indemnify the RSI Indemnitees against and hold them harmless from any Company
Level Loss (other than

 

8



--------------------------------------------------------------------------------

any relating to Taxes, for which indemnification provisions are set forth in
Section 3(a), and any relating to the Shareholder Litigation, for which
indemnification provisions are set forth in Section 4)(a)(X)) arising from,
relating to or otherwise in respect of any inaccuracy of any representation or
warranty of HQGW contained in the Merger Agreement (other than the
representations set forth in Sections 4(A)(b) and 4(A)(ee) of the Merger
Agreement, for which indemnification provisions are set forth in Section 4(a)(X)
below) or in any certificate delivered pursuant thereto or in connection
therewith at the time made or deemed made (regardless of whether or not VANTAS
or RSI was aware of such failure on or prior to the Effective Time).

 

(X) All Shareholders severally, based on each such Shareholder’s respective
Ownership Percentage, shall indemnify the RSI Indemnitees against and hold them
harmless from RSI’s Indemnification Share of any Company Level Loss and from any
claims, causes of action or other proceedings under which any RSI Indemnitee may
be subject to liability arising from, relating to, or otherwise in respect of
any inaccuracy of the representations set forth in Section 4(A)(b) and 4(A)(ee)
of the Merger Agreement. CarrAmerica shall indemnify the RSI Indemnitees against
and hold them harmless from RSI’s Indemnification Share of any Company Level
Loss and from any claims, causes of action or other proceedings under which any
RSI Indemnitee may be subject to liability arising from, relating to, or
otherwise in respect of the Shareholder Litigation.

 

(Y) Each Shareholder severally with respect to any Direct Loss attributable to
itself only shall indemnify the RSI Indemnitees against and hold them harmless
from any such Direct Loss directly or indirectly suffered or incurred by any
such RSI Indemnitee.

 

(Z) CarrAmerica shall indemnify the RSI Indemnitees against and hold them
harmless from any Company Level Loss directly or indirectly suffered or incurred
by any such RSI Indemnitee arising from, relating to or otherwise in respect of
any inaccuracy of the representations and warranties of HQ UK and HQ LuxCo
contained in the UK Agreement or in any certificate delivered pursuant thereto
or in connection therewith at the time made or deemed made (regardless of
whether or not VANTAS or RSI was aware of such failure on or prior to the
Closing Date).

 

(b) Other Indemnification by RSI. (Y) RSI shall indemnify the Shareholder
Indemnitees against and hold them harmless from any Company Level Loss or Direct
Loss (other than any relating to Taxes, for which indemnification provisions are
set forth in Section 3(a)) directly or indirectly suffered or incurred by them
arising from, relating to or otherwise in respect of any inaccuracy of any
representation or warranty of RSI or VANTAS contained in the Merger Agreement
(other than the representations set forth in Section 5(A)(b) of the Merger
Agreement, for which indemnification provisions are set forth in Section 5(b)(Z)
below), the UK Agreement or the Stock Purchase Agreement or in any certificate
delivered pursuant to either of the foregoing or in connection therewith at the
time made or deemed made (regardless of whether or not any Shareholders were
aware of such failure on or prior to the Effective Time).

 

9



--------------------------------------------------------------------------------

(Z) RSI shall indemnify the Shareholder Indemnitees against and hold them
harmless from the Shareholders’ Indemnification Share of any Company Level Loss
and from any claims, causes of actions or other proceedings under which any
Shareholder Indemnitee may be subject to liability (i) arising from, relating
to, or otherwise in respect of the matter disclosed in clause (ii) of Schedules
5(r) or 5(u) to the Merger Agreement or any inaccuracy of the representations
set forth in Section 5(A)(b) of the Merger Agreement or (ii) threatened or
initiated by or on behalf of any holder of VANTAS Common Stock or Preferred
Stock that relate to the execution and delivery of the Merger Agreement or to
any of the transactions contemplated therein, or (iii) arising from, relating
to, or otherwise in respect of the offer or sale of equity securities of HQGW or
Holdco to any third party in connection with the transactions contemplated by
the Merger Agreement, the Stock Purchase Agreement or the UK Agreement; provided
that, RSI shall not be required to make any payment under this clause (Z) to the
extent of any amounts that the Shareholders are required to pay under
Section 4(a) hereof with respect to the same facts and circumstances that give
rise to a claim under this clause (Z).

 

(ZZ) Except with respect to any matter referred to in clause (ZZZ) below, in the
event Holdco is required to pay any amounts under (i) Section 11(a) of that
certain Exchange Agreement dated as of May 31, 2000 by and between Holdco and
RSI (the “Exchange Agreement”) or otherwise as a result of a breach of the
representations and warranties of Holdco contained in Section 2 of the Exchange
Agreement, (ii) Section 11(a) of any of those certain Purchase Agreements, each
dated as of May 31, 2000, by and between, in each case, RSI, on the one hand,
and the Investor specified in each such Agreement, on the other hand, or
otherwise as a result of a breach of representations and warranties of RSI
contained in Section 2 of the Purchase Agreements, or (iii) Section 11(a) of the
Purchase Agreement dated as of May 31, 2000 by and among Holdco, RSI and Equity
Office Properties Trust or otherwise as a result of a breach of the
representations and warranties of Holdco contained in Sections 2 and 3 of such
Purchase Agreement (all of the foregoing obligations being hereinafter referred
to as “Holdco Indemnification Obligations”), RSI shall indemnify the Shareholder
Indemnitees and hold them harmless in an amount equal to the product of any
amounts paid by Holdco under the Holdco Indemnification Obligations and the
Shareholders’ Indemnification Share; provided that, RSI shall not be required to
make any payment under this clause (Z) to the extent of any amounts that the
Shareholders are required to pay under Section 4(a) hereof with respect to the
same facts and circumstances that give rise to a claim under this clause (ZZ).

 

(ZZZ) In the event Holdco pays any Holdco Indemnification Obligations under
Section 12(a) of any Purchase Agreement arising from, relating to or otherwise
in respect of any act or failure to act of RSI or any breach of any of RSI’s
representations under Section 3 of any such Purchase Agreement, then in lieu of
the indemnification provisions of clause (ZZ) above, RSI shall indemnify and
hold Holdco harmless from the entire amount of such payment.

 

5. Limitations on Indemnification. Any claim brought under Section 3 or 4 is
subject in each case to the following limitations and restrictions:

 

(a) Damages Net of Insurance, etc. The amount of any Company Level Loss for
which indemnification is provided under this Agreement shall be net of any
amounts

 

10



--------------------------------------------------------------------------------

actually recovered by the Second Step Surviving Corporation under insurance
policies with respect to such Company Level Loss (which the Second Step
Surviving Corporation shall use commercially reasonable efforts to recover under
such policies) and the amount of any Loss shall be (i) increased to take account
of any net Tax cost incurred by the indemnified party arising from the receipt
of indemnity payments hereunder (grossed up for such increase), and (ii) reduced
to take account of any net Tax benefit realized by the Second Step Surviving
Corporation arising from the incurrence or payment of any such Loss. In
computing the amount of any such Tax cost or Tax benefit, the indemnified party
or the Second Step Surviving Corporation, as the case may be, shall be deemed to
recognize all other items of income, gain, loss, deduction or credit before
recognizing any item arising from the receipt of any indemnity payment hereunder
or the incurrence or payment of any indemnified Loss. Any indemnity payment
under this Agreement shall be treated as an adjustment to the Merger
Consideration for tax purposes, unless a final determination (which shall
include the execution of a Form 870-AD or successor form) with respect to the
indemnified party causes any such payment not to be treated as an adjustment to
the Merger Consideration for United States Federal income tax purposes.

 

(b) Minimum Claim Amounts.

 

(i) Claims made by the RSI Indemnitees with respect to Losses for which
indemnification is provided pursuant to Section 3(a), 3(c), 4(a)(W) or 4(a)(Z)
shall be required to be paid if and only if the aggregate amount of all such
Losses, but for this Section 5(b)(i), exceed on a cumulative basis $6,219,000
(the “Holder Basket”), in which event the entire amount of such Losses shall be
recoverable; it being understood that claims with respect to Losses or damages
arising from claims, causes of action or other proceedings for which
indemnification is provided pursuant to Section 4(a)(X) or 4(a)(Y) shall not be
subject to the foregoing limitation.

 

(ii) Claims made by the Shareholder Indemnitees with respect to Losses for which
indemnification is provided pursuant to Section 3(b), 3(c) or 4(b)(Y) (with
respect to claims for Company Level Losses) shall be required to be paid if and
only if the aggregate amount of all such Losses, but for this Section 5(b)(ii),
exceed on a cumulative basis $25,510,000 (the “RSI Basket”), in which event the
entire amount of such Losses shall be recoverable; it being understood that
claims with respect to Direct Losses for which indemnification is provided
pursuant to Section 4(b)(Y) or Losses, claims, causes of action or other
proceedings pursuant to Section 4(b)(Z), 4(b)(ZZ) or 4(b)(ZZZ)) shall not be
subject to the foregoing limitation.

 

(iii) In determining whether the Shareholder Indemnitees or RSI Indemnitees, as
the case may be, is or are entitled to indemnification under Section 4 (other
than under Section 4(b)(ZZ) or 4(b)(ZZZ)), the representations and warranties of
the Shareholders and HQGW, or RSI and VANTAS, as applicable, shall not be

 

11



--------------------------------------------------------------------------------

deemed qualified by any references to material or materiality contained therein
and any inaccuracies therein shall be determined without regard to whether such
inaccuracy constitutes a Company Material Adverse Effect or a VANTAS Material
Adverse Effect; provided, however, in no event will any Shareholder Indemnitees
or RSI Indemnitees, as the case may be, be entitled (A) to recovery for any Loss
relating to or arising out of an inaccuracy of any representation or warranty of
VANTAS, RSI, HQGW or any Shareholder, as the case may be, even if such
Shareholder Indemnitee or RSI Indemnitee, as applicable, would be entitled to
indemnification pursuant to Section 5(b)(i) or 5(b)(ii), but for this
Section 5(b)(iii), unless the Loss related thereto exceeds $50,000, (B) to
aggregate items referred to in clause (A) of this Section 5(b)(iii) for the
purpose of exceeding the limitation set forth in clause (A) of this
Section 5(b)(iii), or (C) to otherwise submit the items referred to in clause
(A) of this Section 5(b)(iii) as Losses reimbursable pursuant to this Section 5.

 

(c) Percentage Recovery.

 

(i) If cumulative Company Level Losses under Sections 3(a), 3(c), 4(a)(W) and
4(a)(Z) exceed the Holder Basket, the indemnification amount to be paid to the
applicable RSI Indemnitees shall be equal to RSI’s Indemnification Share of the
entire amount of Company Level Losses. In all events (other than as expressly
limited to RSI’s Indemnification Share in Section 4(a)(X)), 100% of the entire
amount of Losses under Sections (4)(a)(X) and 4(a)(Y) shall be paid to the
applicable RSI Indemnitees.

 

(ii) If cumulative Company Level Losses under Sections 3(b), 3(c) and 4(b)(Y)
exceed the RSI Basket, the indemnification amount to be paid to the applicable
Shareholder Indemnitees shall be equal to the Shareholders’ Indemnification
Share of the entire amount of Company Level Losses. The indemnification amount
to be paid in respect of Company Level Losses under Section 4(b)(Z) is limited
to the Shareholders’ Indemnification Share thereof and the indemnification
amount to be paid under Section 4(b)(ZZ) or 4(b)(ZZZ) shall not be limited in
any respect. In all events, 100% of the entire amount of Losses that constitute
Direct Losses of any Shareholder Indemnitee shall be paid to the applicable
Shareholder Indemnitees.

 

(d) Other Limitations on Recovery.

 

(i) Except as otherwise provided in the immediately following sentence, claims
made by any RSI Indemnitee against any Shareholder pursuant to this Agreement
shall be made solely against the Shareholder Indemnification Shares or Cash
Collateral deposited into the Escrow Account by such Shareholder. Claims made by
any RSI Indemnitee against any Shareholder with respect to Direct Losses and
under Section 4(a)(X) shall be made first against the Shareholder
Indemnification Shares or Cash Collateral deposited into the Escrow

 

12



--------------------------------------------------------------------------------

Account by such Shareholder in accordance with Section 7, but only after any and
all amounts in respect of Valid Claims with respect to the Company Level Losses
shall have first been disbursed in accordance with Section 7; provided, that if
the amount available in the Escrow Account attributable to such Shareholder
(valuing any Indemnification Shares in accordance with Section 7) is less than
the full amount of the claim, or if the Escrow Account has been terminated, a
claim may be made directly against such Shareholder, which shall be personally
liable for the remaining amount of the claim. Except as set forth in the
preceding sentence, no Shareholder shall have any personal liability to any RSI
Indemnitee in any respect pursuant to this Agreement or otherwise.

 

(ii) Except as otherwise provided in the immediately following sentence, claims
made by any Shareholder Indemnitee against RSI pursuant to this Agreement shall
be made solely against the RSI Indemnification Shares or Cash Collateral
deposited into the Escrow Account by RSI. Claims made by any Shareholder
Indemnitee against RSI with respect to Direct Losses and under Section 4(b)(ZZ)
and 4(b)(ZZZ) shall be made first against the RSI Indemnification Shares or cash
collateral deposited into the Escrow Account by RSI in accordance with
Section 7, but only after any and all amounts in respect of Valid Claims with
respect to Company Level Losses shall have first been disbursed in accordance
with Section 7; provided that if the amount available in the Escrow Account
attributable to RSI (valuing any Indemnification Shares in accordance with
Section 7) is less than the full amount of the claim, or if the Escrow Account
has been terminated, a claim may be made directly against RSI, which shall be
personally liable for the remaining amount of the claim. Except as set forth in
the immediately preceding sentence, RSI shall not have any personal liability to
any Shareholder Indemnitee in any respect pursuant to this Agreement or
otherwise.

 

(e) Termination of Indemnities. Notwithstanding anything in this Agreement to
the contrary, the obligations of the Shareholders and RSI to provide
indemnification under this Agreement shall terminate and be extinguished forever
at the close of business on June 30, 2001, except for (i) claims under Section 3
hereof and claims under Section 4 hereof that relate to the representations
concerning authorization and benefit plan matters set forth in Sections 4(b),
4(r), 5(b) and 5(k) of the Merger Agreement, Section 4(b)(ZZ) and 4(b)(ZZZ)
hereof, and Sections 2.2 and 2.16 of the UK Agreement and the representations
set forth in the Stock Purchase Agreement, which claims may be made until the
expiration of the applicable statute of limitations; provided, however, that the
obligations of the Shareholders and/or RSI to provide indemnification under this
Agreement shall not terminate at such time with respect to any claim that has
been properly asserted by delivering a notice of such claim to the indemnifying
party in accordance with the terms hereof and such claim has not been paid or
otherwise resolved as of the date on which such indemnity obligation would
otherwise terminate pursuant to this Section 5(e). If a claim has been properly
asserted and not paid or resolved as described above, the indemnity obligations
of the Shareholders or RSI, as applicable, shall

 

13



--------------------------------------------------------------------------------

continue beyond June 30, 2001, but (i) the indemnity obligation shall continue
only with respect to the claim in question, and only until such claim is paid or
otherwise finally resolved, and (ii) any amounts in the Escrow Account not
reasonably determined by the indemnified party to be needed to cover the
disputed claim shall be released from the Escrow Account to the Shareholders or
RSI, as applicable, upon written instructions to the Escrow Agent in connection
therewith by the indemnified party upon which the Escrow Agent shall be entitled
to conclusively rely.

 

6. Other Tax Matters.

 

(a) For any taxable period of HQGW that includes (but does not end on) the
Closing Date, RSI shall, or shall cause the Second Step Surviving Corporation
to, timely prepare and file with the appropriate taxing authorities all Tax
Returns required to be filed; provided, however, that no such Tax Return shall
be filed without the written consent of the Representative, which consent shall
not be unreasonably withheld. The Shareholders shall reimburse RSI (in
accordance with the procedures set forth in Sections 3(a) and 3(c)) for any
amount owed by the Shareholders to RSI pursuant to such Sections (subject to the
limitation set forth in Section 5) with respect to the taxable periods covered
by such Tax Returns. For any taxable period of HQGW that ends on or before the
Closing Date, HQGW shall timely prepare and file with the appropriate taxing
authorities all Tax Returns required to be filed and shall pay all Taxes due
with respect to such Tax Returns; provided, however, that no such Tax Return
shall be filed without the prior written consent of RSI and the Representative,
which consent shall not be unreasonably withheld. RSI and the Shareholders agree
to cause HQGW to file all Tax Returns for the taxable period including the
Closing Date on the basis that the relevant taxable period ended as of the close
of business on the Closing Date, unless the relevant taxing authority will not
accept a Tax Return filed on that basis.

 

(b) RSI shall cause HQGW to, and the Shareholders, RSI and the Second Step
Surviving Corporation shall, reasonably cooperate, and cause their respective
Affiliates, officers, employees, agents, auditors and other representatives
reasonably to cooperate, in preparing and filing all Tax Returns and in
resolving all disputes and audits with respect to all taxable periods relating
to Taxes, including by maintaining and making available to each other all
records necessary in connection with Taxes, provided, however, in no event shall
RSI be required to provide any Tax Return to the Shareholders and the
Shareholders shall not be required to provide to RSI any Tax Return not actually
in their possession. RSI recognizes that the Shareholders will need access, from
time to time, after the Closing Date, to certain accounting and Tax records and
information held by the Second Step Surviving Corporation to the extent such
records and information pertain to events occurring prior to the Closing Date
acting as representative for the Shareholders; therefore, RSI agrees after the
Closing to cause the Second Step Surviving Corporation to allow the
Representative, and its agents and other representatives, at times and dates
mutually acceptable to the parties, reasonable access to such records from time
to time, during normal business hours and at the Shareholders’ expense.

 

14



--------------------------------------------------------------------------------

(c) An amount equal to 100% of the amount or economic benefit of any refunds,
credits or offsets of Taxes of HQGW for any Pre-Closing Tax Period (including
that portion of a Straddle Period ending on the Closing Date) shall be for the
account of the Shareholders. Notwithstanding the foregoing, (i) any such
refunds, credits or offsets of Taxes shall be for the account of the Second Step
Surviving Corporation and RSI to the extent such refunds, credits or offsets of
Taxes are attributable (determined on a marginal basis) to the carryback from a
taxable period beginning after the Closing Date (or the portion of a Straddle
Period that begins on the day after the Closing Date) of items of loss,
deduction or credit, or other tax items, of the Second Step Surviving
Corporation (or any of its Affiliates, including RSI) and (ii) to the extent RSI
or the Second Step Surviving Corporation, depending on which entity made such
payment, pays after the Closing Date any amount with respect to Taxes for any
such Pre-Closing Tax Period, refunds of such Taxes (determined on a first-in,
first-out basis) shall be for the account of RSI or the Second Step Surviving
Corporation, depending on which entity made such payment. The amount or economic
benefit of any refunds, credits or offsets of Taxes of HQGW or the Second Step
Surviving Corporation for any taxable period beginning after the Closing Date
shall be for the account of the Second Step Surviving Corporation and RSI. The
amount or economic benefit of any refunds, credits or offsets of Taxes of HQGW
or the Second Step Surviving Corporation for any Straddle Period shall be
equitably apportioned between the Shareholders, on the one hand, and RSI and the
Second Step Surviving Corporation, on the other hand. Each party shall forward,
and shall cause its Affiliates to forward, to the party entitled pursuant to
this Section 6(c) to receive the amount or economic benefit of a refund, credit
or offset to Tax the amount of such refund, or the economic benefit of such
credit or offset to Tax, within 30 days after such refund is received or after
such credit or offset is allowed or applied against other Tax liability, as the
case may be; provided, however, that any such amounts payable pursuant to this
Section 6(c) shall be net of any Tax cost or Tax benefit to the party making
payment pursuant to this Section 6(c) and its Affiliates attributable to the
receipt of such refund, credit or offset to Tax and/or the payment of such
amounts pursuant to this Section 6(c). RSI and the Shareholders shall treat any
amounts payable pursuant to this Section 6(c) as an adjustment to the Merger
Consideration unless a final determination (which shall include the execution of
a Form 870-AD or successor form) causes any such payment not to be treated as an
adjustment to the Merger Consideration for United States Federal income Tax
purposes.

 

(d) The Shareholders shall supply any necessary information to enable the Second
Step Surviving Corporation to file any amended consolidated, combined or unitary
Tax Returns for taxable years ending on or prior to the Closing Date which are
required as a result of examination adjustments made by the IRS or by the
applicable state, municipal, provincial, local or foreign taxing authorities for
such taxable years as finally determined; provided, however, that no such Tax
Return shall be filed without the prior written consent of the Representative
and RSI, which consent shall not be unreasonably withheld.

 

For those jurisdictions in which separate Tax Returns are filed by HQGW, any
required amended returns resulting from such examination adjustments, as finally
determined, shall be prepared by the Second Step Surviving Corporation or RSI
and furnished to the Representative, for approval at least 30 days prior to the
due date for filing such Tax Returns.

 

15



--------------------------------------------------------------------------------

(e) All transfer, documentary, sales, use, registration and other such Taxes
(including all applicable real estate transfer or gains Taxes and stock transfer
Taxes) and related fees (including any penalties, interest and additions to Tax)
incurred in connection with the Merger or otherwise in connection with this
Agreement and the transactions contemplated hereby that are attributable to the
assets of HQGW and its Subsidiaries shall be paid by the Shareholders and that
are attributable to the assets of VANTAS and its Subsidiaries shall be paid by
RSI. The Representative and RSI shall cooperate in timely preparing and filing
all Tax Returns as may be required to comply with the provisions of such Tax
laws.

 

7. Indemnification Procedures.

 

(a) Notice of a Claim. In order for a party to be entitled to indemnification
pursuant to this Agreement, the indemnified party shall notify the indemnifying
party in writing of any claim that it reasonably believes is likely to result in
a Loss within ten (10) days of the date such party receives written notice or
otherwise becomes aware of the claim, describing in reasonable detail the claim
(including whether such claim is for Direct Losses or Company Level Losses) and
the estimated amount of the claim; provided, however, that the failure of an
indemnified party so to notify the indemnifying party of the claim shall not
relieve the indemnifying party of its obligations under this Agreement except to
the extent the indemnifying party shall have been actually prejudiced as a
result of such failure (except that the indemnifying party shall not be liable
for any expenses incurred during the period in which the indemnified party
failed to give notice). The indemnified party shall deliver to the indemnifying
party copies of all notices and documents (including court papers) received by
the indemnified party relating the claim along with the notice referred to
above. If the indemnifying party does not object in writing to the availability
of the indemnity under this Agreement within twenty (20) days after receiving
such notice, then the claim set forth in the notice by such party shall be
considered a valid claim under this Agreement (a “Valid Claim”), and such Valid
Claim (to the extent payable after giving effect to the limitations set forth in
Section 5(b)) shall be paid in accordance with Section 7 hereof. If any
indemnifying party objects in writing as to the availability of the indemnity
with respect to such claim within such twenty (20) day period, then the
indemnifying party and the indemnified party shall proceed in good faith to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be resolved by litigation in an appropriate
court of competent jurisdiction.

 

(b) Defense of Third Party Claims. If any Valid Claim arises out of or involves
a claim or demand made by any person against the Second Step Surviving
Corporation or the indemnified party (a “Third Party Claim”), then the
indemnifying party shall be entitled to participate in the defense thereof and,
if it so chooses and acknowledges its obligation to indemnify the indemnified
party therefor, to assume the defense thereof with counsel selected by the
indemnifying party; provided, that such counsel is not reasonably objected to by
the indemnified party; and provided further, that if either (i) any indemnified
party reasonably concludes that there may be one or more legal defenses
available to it that are different from or in addition to (and are inconsistent
with) those available to the indemnifying party, or that a conflict or potential
conflict exists between any indemnified party, on the one hand, and any

 

16



--------------------------------------------------------------------------------

indemnifying party, on the other hand (a “Conflicting Matter”), or (ii) the
Third Party Claim seeks an order, injunction or other equitable relief or relief
for other than money damages which the indemnified party reasonably concludes
cannot be separated from any related claim for money damages (a “Specific
Performance Matter”), the indemnifying party will not have the right to direct
the defense of such action on behalf of such indemnified party with respect to
such Conflicting Matter or Specific Performance Matter, and the indemnified
party shall direct the defense of the portion of such claim that constitutes a
Conflicting Matter or Specific Performance Matter through counsel (including a
local counsel, if necessary) of its choosing, at the expense of the indemnified
party. Should the indemnifying party so elect to assume the defense of a Third
Party Claim, the indemnifying party shall not be liable to the indemnified party
for legal expenses subsequently incurred by the indemnified party in connection
with the defense thereof. If the indemnifying party assumes such defense, the
indemnified party shall have the right to participate in the defense thereof and
to employ counsel, at its own expense, separate from the counsel employed by the
indemnifying party, it being understood that the indemnifying party shall
control such defense. Notwithstanding the foregoing, the indemnifying party
shall be liable for the fees and expenses of counsel employed by the indemnified
party for any period during which the indemnifying party has failed to assume
the defense thereof (other than during the period prior to the time the
indemnified party shall have given notice of the Third Party Claim as provided
above).

 

If the indemnifying party so elects to assume the defense of any Third Party
Claim, the indemnified party shall cooperate with the indemnifying party in the
defense or prosecution thereof. Such cooperation shall include the retention and
(upon the indemnifying party’s request) the provision to the indemnifying party
of records and information which are reasonably relevant to such Third Party
Claim, and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Whether or not the indemnifying party shall have assumed the defense of a Third
Party Claim, the indemnified party shall not admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim without the
indemnifying party’s prior written consent (which consent shall not be
unreasonably withheld). If the indemnifying party shall have assumed the defense
of a Third Party Claim, the indemnified party shall agree to any settlement,
compromise or discharge of a Third Party Claim which the indemnifying party may
recommend and which by its terms obligates the indemnifying party to pay the
full amount of the liability in connection with such Third Party Claim, which
releases the indemnifying party completely in connection with such Third Party
Claim and which would not otherwise adversely affect the Indemnified Party.

 

(c) Procedures Unique to Tax Claims. With respect to any claim made by any
taxing authority (a “Tax Claim”) covered by Section 3(a) hereof, the
Representative shall control all proceedings and may make all decisions taken in
connection with such Tax Claim (including selection of counsel) and, without
limiting the foregoing, may in its sole discretion pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with any taxing
authority with respect thereto, and may, in its sole discretion, either pay the
Tax claimed and sue for a refund where applicable law permits such refund suits
or contest the Tax

 

17



--------------------------------------------------------------------------------

Claim in any permissible manner; provided, however, that the Representative must
first consult in good faith with RSI before taking any action with respect to
the conduct of a Tax Claim. Notwithstanding the foregoing, (i) the
Representative shall not settle any Tax Claim without the prior written consent
of RSI, which consent shall not be unreasonably withheld, (ii) RSI, and counsel
of its own choosing, shall have the right to participate fully in all aspects of
the defense of such Tax Claim, (iii) the Representative shall inform RSI,
reasonably promptly in advance, of the date, time and place of all
administrative and judicial meetings, conferences, hearings and other
proceedings relating to such Tax Claim, (iv) RSI shall be entitled to have its
representatives (including counsel, accountants and consultants) attend and
participate in any such administrative and judicial meetings, conferences,
hearings and other proceedings relating to such Tax Claim and (v) the
Representative shall provide to RSI all information, document requests and
responses, proposed notices of deficiency, notices of deficiency, revenue
agent’s reports, protests, petitions and any other documents relating to such
Tax Claim promptly upon receipt from, or in advance of submission to (as the
case may be), the relevant taxing authority.

 

With respect to any Tax Claim covered by Section 3(b) hereof, RSI shall control
all proceedings and may make all decisions taken in connection with such Tax
Claim (including selection of counsel) and, without limiting the foregoing, may
in its sole discretion pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with any taxing authority with respect
thereto, and may, in its sole discretion, either pay the Tax claimed and sue for
a refund where applicable law permits such refund suits or contest the Tax Claim
in any permissible manner; provided, however, that RSI must first consult in
good faith with the Representative before taking any action with respect to the
conduct of a Tax Claim. Notwithstanding the foregoing, (i) RSI shall not settle
any Tax Claim without the prior written consent of the Representative, which
consent shall not be unreasonably withheld, (ii) the Representative, and counsel
of its own choosing, shall have the right to participate fully in all aspects of
the defense of such Tax Claim, (iii) RSI shall inform the Representative,
reasonably promptly in advance, of the date, time and place of all
administrative and judicial meetings, conferences, hearings and other
proceedings relating to such Tax Claim, (iv) the Representative shall be
entitled to have its representatives (including counsel, accountants and
consultants) attend and participate in any such administrative and judicial
meetings, conferences, hearings and other proceedings relating to such Tax Claim
and (v) RSI shall provide to the Representative all information, document
requests and responses, proposed notices of deficiency, notices of deficiency,
revenue agent’s reports, protests, petitions and any other documents relating to
such Tax Claim promptly upon receipt from, or in advance of submission to (as
the case may be), the relevant taxing authority.

 

The Representative and RSI shall jointly control and participate in all
proceedings taken in connection with any Tax Claim relating to Taxes of HQGW and
its Subsidiaries for a Straddle Period. Neither the Representative nor RSI shall
settle any such Tax Claim without the prior written consent of the other.

 

RSI, on the one hand, and each Shareholder, on the other hand, shall, reasonably
cooperate in contesting any Tax Claim, which cooperation shall include the
retention and, upon

 

18



--------------------------------------------------------------------------------

request, the provision to the requesting person of records and information which
are reasonably relevant to such Tax Claim, and making employees available on a
mutually convenient basis to provide additional information or explanation of
any material provided hereunder or to testify at proceedings relating to such
Tax Claim.

 

8. Escrow Disbursements in Respect of Valid Claims.

 

(a) Upon receipt of (i) a written notice signed jointly by a duly authorized
officer of the Representative and a duly authorized officer of RSI or (ii) a
certified copy of a final, non-appealable judgment of a court of competent
jurisdiction accompanied by a certificate of the prevailing party reasonably
satisfactory to the Escrow Agent to the effect that said judgment is final and
non-appealable, specifying the amount of Loss to be paid by RSI or the
Shareholders, as the case may be, the Escrow Agent shall distribute to the RSI
Indemnitee or the Shareholder Indemnitee, as the case may be, from the Escrow
Account, a number of Indemnification Shares (each such share being deemed to
have a value equal to the Market Value) and any Cash Collateral equal in value
to such Shareholders’ or RSI’s, as the case may be, share of the total amount of
Loss specified in such notice, which notice shall take into account the
limitations set forth in Section 5(b) hereof. If the Indemnification Shares
(based on the Market Value) and Cash Collateral contributed by a Shareholder or
RSI remaining in the Escrow Account are insufficient to satisfy such
Shareholder’s or RSI’s share of the total amount of Loss specified in such
notice, the Escrow Agent shall distribute to the RSI Indemnitee or the
Shareholder Indemnitee, as the case may be, all remaining Indemnification Shares
and Cash Collateral deposited by such Shareholder or RSI, as the case may be,
held in the Escrow Account in accordance with written instructions from the RSI
Indemnitee or Shareholder Indemnitee, as the case may be, upon which the Escrow
Agent shall be entitled to conclusively rely.

 

(b) Notwithstanding anything herein to the contrary, to the extent that
Indemnification Shares and/or Cash Collateral are to be distributed to the RSI
Indemnitee or the Shareholder Indemnitee, as the case may be, to pay a Loss, in
the absence of instructions pursuant to the proviso to this sentence (of which
the Escrow Agent shall have no duty or obligation to inquire about) given
through written notice to the Escrow Agent by the Shareholder or RSI with
respect to the Indemnification Shares and Cash Collateral in the Escrow Account,
the Escrow Agent will satisfy the portion of such Loss payable by such
Shareholder or RSI, as the case may be, (i) first, by distributing to the RSI
Indemnitee or the Shareholder Indemnitee, as the case may be, the
Indemnification Shares deposited by such Shareholder or RSI, as the case may be,
in the Escrow Account on the Closing Date, and (ii) second, by distributing any
Cash Collateral deposited by such Shareholder or RSI, as the case may be, in the
Escrow Account; provided, that any Shareholder or RSI, as the case may be, by
written notice to the Escrow Agent, may direct that Cash Collateral referred to
in clause (ii) above be distributed from the Escrow Account prior to the
distribution of Indemnification Shares. This provision shall be controlling at
all times unless such instructions have been received prior to such
distributions.

 

(c) In each case in which a party seeks the delivery by the Escrow Agent of
Indemnification Shares pursuant to this Agreement, such party shall provide to
the

 

19



--------------------------------------------------------------------------------

Escrow Agent all information, to the extent applicable, with respect to the
transfer agent thereof, including without limitation, the name and contact
person.

 

9. Final Distribution. At the close of business on June 30, 2001, any
Indemnification Shares and Cash Collateral remaining in the Escrow Account shall
be returned in whole or in part by the Escrow Agent to the respective
Shareholders or RSI who contributed such Indemnification Shares or Cash
Collateral upon and to the extent set forth in a joint notification by the
Representative and RSI.

 

10. Limitation of Duties. The duties, responsibilities and obligations of Escrow
Agent shall be limited to those expressly set forth herein and no duties,
responsibilities or obligations shall be inferred or implied. Escrow Agent shall
not be subject to, nor required to comply with, any other agreement between or
among any or all of the Depositors or to which any Depositor is a party, even
though reference thereto may be made herein, or to comply with any direction or
instruction (other than those contained herein or delivered in accordance with
this Agreement) from any Depositor or an entity acting on its behalf. Escrow
Agent shall not be required to expend or risk any of its own funds or otherwise
incur any financial or other liability in the performance of any of its duties
hereunder.

 

11. Legal Process. (a) If at any time Escrow Agent is served with any judicial
or administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Escrow Property (including
but not limited to orders of attachment or garnishment or other forms of levies
or injunctions or stays relating to the transfer of the Escrow Property), Escrow
Agent is authorized to comply therewith in any manner it or legal counsel of its
own choosing deems appropriate; and if Escrow Agent complies with any such
judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process, Escrow Agent shall not be liable to any of
the parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.

 

Escrow Agent shall not be liable for any action taken or omitted or for any loss
or injury resulting from its actions or its performance or lack of performance
of its duties hereunder in the absence of gross negligence or willful misconduct
on its part. In no event shall Escrow Agent be liable (i) for acting in
accordance with or relying upon any instruction, notice, demand, certificate or
document from any Depositor or any entity acting on behalf of any Depositor,
(ii) for any indirect, consequential, punitive or special damages, regardless of
the form of action and whether or not any such damages were foreseeable or
contemplated, (iii) for the acts or omissions of its nominees, correspondents,
designees, agents, subagents or subcustodians, (iv) for the investment or
reinvestment of any cash held by it hereunder, in each case in good faith, in
accordance with the terms hereof, including without limitation any liability for
any delays (not resulting from its gross negligence or willful misconduct) in
the investment or reinvestment of the Escrow Property, or any loss of interest
incident to any such delays, or (v) for an amount in excess of the value of the
Escrow Property, valued as of the date of deposit, but only to the extent of
direct money damages.

 

20



--------------------------------------------------------------------------------

(b) Escrow Agent may consult with its legal counsel as to any matter relating to
this Agreement, and Escrow Agent shall not incur any liability in acting in good
faith in accordance with any advice from such counsel.

 

(c) Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of Escrow Agent (including but not limited to any
act or provision of any present or future law or regulation or governmental
authority, any act of God or war, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility).

 

(d) The Escrow Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity or the
service thereof. The Escrow Agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that any person purporting
to give receipt or advice to make any statement or execute any document in
connection with the provisions hereof has been duly authorized to do so.

 

12. Authority; Validity. Escrow Agent shall not be responsible in any respect
for the form, execution, validity, value or genuineness of documents or
securities deposited hereunder, or for any description therein, or for the
identity, authority or rights of persons executing or delivering or purporting
to execute or deliver any such document, security or endorsement. The Escrow
Agent shall not be called upon to advise any party as to the wisdom in selling
or retaining or taking or refraining from any action with respect to any
securities or other property deposited hereunder.

 

13. Duty of Care. The Escrow Agent shall not be under any duty to give the
Escrow Property held by it hereunder any greater degree of care than it gives
its own similar property and shall not be required to invest any funds held
hereunder except as directed in this Agreement. Uninvested funds held hereunder
shall not earn or accrue interest.

 

14. Liability to Escrow Agent. Depositors, jointly and severally, shall be
liable for and shall reimburse and indemnify Escrow Agent (and any predecessor
Escrow Agent) and hold Escrow Agent harmless from and against any and all
claims, losses, actions. liabilities, costs, damages or expenses (including
reasonable attorneys’ fees and expenses) (collectively “Escrow Agent Losses”)
arising from or in connection with its administration of this Agreement, except
to the extent such Escrow Agent Losses are caused by its own gross negligence or
willful misconduct. In addition, when the Escrow Agent acts on any information,
instructions or communications, (including, but not limited to, communications
with respect to the delivery of securities or the wire transfer of funds) sent
by telex or facsimile, the Escrow Agent, absent gross negligence, shall not be
responsible or liable in the event such communication is not an authorized or
authentic communication of the Depositor(s) or is not in the form the
Depositor(s) sent or intended to send (whether due to fraud, distortion or
otherwise). The Depositor(s) shall

 

21



--------------------------------------------------------------------------------

jointly and severally indemnify the Escrow Agent against any Loss it may incur
with its acting in accordance with any such communication. This paragraph shall
survive the termination of this Agreement or the removal of the Escrow Agent.

 

15. Disputes; Ambiguities. (a) In the event of any ambiguity or uncertainty
hereunder or in any notice, instruction or other communication received by
Escrow Agent hereunder, Escrow Agent may, in its sole discretion, refrain from
taking any action other than retain possession of the Escrow Property, unless
Escrow Agent receives written instructions, signed by the Representative and
RSI, which eliminates such ambiguity or uncertainty.

 

(b) In the event of any dispute between or conflicting claims by or among the
Depositors with respect to any Escrow Property, Escrow Agent shall be entitled,
in its sole discretion, to refuse to comply with any and all claims, demands or
instructions with respect to such Escrow Property so long as such dispute or
conflict shall continue, and Escrow Agent shall not be or become liable in any
way to the Depositors for failure or refusal to comply with such conflicting
claims, demands or instructions. Escrow Agent shall be entitled to refuse to act
until, in its sole discretion, either (i) such conflicting or adverse claims or
demands shall have been determined by a final order, judgment or decree of a
court of competent jurisdiction, which order, judgment or decree is not subject
to appeal, or settled by agreement between the conflicting parties as evidenced
in a writing satisfactory to Escrow Agent or (ii) Escrow Agent shall have
received security or an indemnity satisfactory to it sufficient to hold it
harmless from and against any and all Escrow Agent Losses which it may incur by
reason of so acting. The Escrow Agent shall act on such court order without
further question. Escrow Agent may, in addition, elect, in its sole discretion,
to commence an interpleader action or seek other judicial relief or orders as it
may deem, in its sole discretion, necessary. The costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with such
proceeding shall be paid by, and shall be deemed a joint and several obligation
of, the Depositors.

 

(c) The Escrow Agent shall have no responsibility for the contents of any
writing of the arbitrators or any third party contemplated herein as a means to
resolve disputes and may conclusively rely without any liability upon the
contents thereof.

 

16. Interest in Escrow Property. The Escrow Agent does not have any interest in
the Escrow Property deposited hereunder but is serving as escrow holder only and
having only possession thereof. The Depositors shall pay or reimburse the Escrow
Agent upon request for any transfer taxes or other taxes relating to the Escrow
Property incurred in connection herewith and shall indemnify and hold harmless
the Escrow Agent from any amounts that it is obligated to pay in the way of such
taxes. Any payments of income from the Escrow Account shall be subject to
withholding regulations then in force with respect to United States taxes. The
Depositors will provide the Escrow Agent with appropriate W-9 forms for tax
I.D., number certifications, or W-8 forms for non-resident alien certifications.
This paragraph shall survive notwithstanding any termination of this Agreement
or the resignation or removal of the Escrow Agent.

 

17. Due Authorization. Each Depositor hereby represents and warrants (a) that
this Agreement has been duly authorized, executed and delivered on its behalf
and

 

22



--------------------------------------------------------------------------------

constitutes its legal, valid and binding obligation and (b) that the execution,
delivery and performance of this Agreement by the Depositor(s) does not and will
not violate any applicable law or regulation.

 

18. Payments to Escrow Agent. At the time of execution of this Agreement,
Depositors shall pay Escrow Agent an acceptance fee of $10,000. In addition,
Depositors shall pay Escrow Agent a fee of $60,000 per annum or part thereof
payable upon execution of this Agreement and thereafter on each anniversary date
of this Agreement and Depositors agree to reimburse the Escrow Agent for all
reasonable expenses, disbursements and advances incurred or made by the Escrow
Agent in performance of its duties hereunder (including reasonable fees,
expenses and disbursements of its counsel). The obligations contained in this
Section shall be a joint and several obligation of the Depositors. Without
limiting the rights of the Escrow Agent under the preceding sentence, RSI, on
the one hand, and the Shareholders, on the other hand, agree as between
themselves that all fees and related expenses of the Escrow Agent hereunder
(including fees of its legal counsel) shall be paid one-half by RSI and one-half
by the Shareholders.

 

19. Fractional Shares. No fractional shares shall be delivered to satisfy any
claims. If the Indemnification Shares to be so delivered from the Escrow Account
in respect of any Shareholder or RSI, as the case may be, would include a
fractional share, the parties hereto agree that the Representative and RSI may
round such fraction to the nearest whole share.

 

20. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
prepaid telex, cable or telecopy or sent, postage prepaid, by registered,
certified or express mail or reputable overnight courier service and shall be
deemed given when so delivered by hand, telexed, cabled or telecopied, or if
mailed, three days after mailing (one business day in the case of express mail
or overnight courier service), as follows:

 

If to the Shareholders:

At the address set forth opposite

such Shareholder’s name on the

signature page hereto

 

with a copy to:

Hogan & Hartson, L.L.P.,

Columbia Square

555 Thirteenth Street, N.W.

Washington, DC 20004

Telecopy No: (202) 637-5910

Attention:     Warren Gorrell

                        David Bonser; and

 

23



--------------------------------------------------------------------------------

If to RSI:

 

Reckson Service Industries, Inc.

10 East 50th Street

Suite 2700

New York, NY 10022

Telecopy No: (212) 931-8001

Attention:       Scott H. Rechler

 

with copies to:

Brown & Wood LLP

One World Trade Center

New York, NY 10048

Telecopy No: (212) 839-5599

Attention: Joseph W. Armbrust, Jr.

                 J. Gerard Cummins

 

If to the Escrow Agent:

Global Agency and Trust Services Department

Citibank, N.A.

111 Wall Street

New York, NY 10043

Telecopy No.: (212) 657-2762

Attention:        Carmina Day

 

or such other address as any party may from time to time specify by written
notice to the other parties hereto.

 

21. No Assignment or Benefit to Third Parties. This Agreement may not be
assigned by operation of law or otherwise, except by RSI to one or more entities
controlled by RSI (with RSI remaining responsible for its obligations under this
Agreement). Notwithstanding the foregoing, the rights or duties of each of the
parties under this Agreement may be assigned by such party in connection with a
sale of all or substantially all of its assets or a merger, consolidation or
other similar business combination transaction. Nothing expressed or implied in
this Agreement is intended, nor shall be construed, to confer (a) any rights,
remedies, obligations or liabilities, legal or equitable, other than as provided
in this Agreement or (b) otherwise constitute any person (other than the
Representative) a third party beneficiary under or by reason of this Agreement
(it being acknowledged that the Representative is a third party beneficiary of
this Agreement and is entitled to enforce the relevant provisions of this
Agreement, including Section 4(b)(ZZZ) on behalf of Holdco).

 

22. Headings. The headings of the Sections of this Agreement are for convenience
only and do not constitute a part of this Agreement.

 

23. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become

 

24



--------------------------------------------------------------------------------

effective when one or more counterparts have been signed by each party and
delivered to the others.

 

24. Applicable Law. This Agreement shall be construed and enforced in accordance
with, and governed by the laws of the State of New York, without application of
any choice of law provisions that would apply any law other than the laws of New
York.

 

25. Several Liability. Anything in this Agreement to the contrary
notwithstanding, the representations, warranties, covenants and agreements of
the Shareholders set forth herein are several and not joint, except with respect
to any obligations due and payable to the Escrow Agent.

 

26. Powers of the Representative. Each Shareholder by executing this Agreement
hereby appoints CarrAmerica as such Shareholder’s agent and attorney in fact
(the “Representative”) hereunder with full irrevocable power and authority in
the place and stead of such Shareholder and in the name of such Shareholder to
take any and all actions, and to execute any and all instruments and other
documents, which in the sole judgment of the Representative are necessary or
appropriate in handling claims for Losses made pursuant to Section 3, 4(a)(W),
4(a)(X) and 4(b) of this Agreement. Said power of attorney shall not be affected
by the subsequent incapacity of any Shareholder. Without limiting the generality
of the foregoing, each of the Shareholders agrees that the Representative
(1) has full power and authority to take such action on behalf of the
Shareholders with respect to any Indemnification Shares and Cash Collateral held
by the Escrow Agent and with respect to any and all claims for Losses
(including, without limitation, any decisions to accept or to challenge any
claims for Losses) as the Representative in its sole discretion may determine
(except to the extent that this Agreement provides for any action with respect
to such Indemnification Shares or Cash Collateral to be taken by the
Shareholders themselves) and (2) shall represent the Shareholders for all
purposes in connection with the claims specified above, including the receipt of
notices and the exercise or wavier of any rights with respect to RSI’s
obligations under this Agreement, and resolution of disputes or uncertainties
arising hereunder and thereunder (except to the extent that any such agreement
expressly provides for any action to be taken or other matter to be dealt with
by the Shareholders themselves). The Representative shall forward the
Shareholders copies of all notices of Claims received from any RSI Indemnitee
and of the disposition of all such Claims. The Shareholders also agree that the
Shareholders shall be bound by all decisions of the Representative pursuant to
the authority granted hereunder, and that such authority may not be revoked
during the term of this Agreement.

 

Except as expressly set forth in this Agreement, it is understood that the
Representative is not assuming any responsibility or liability to any person by
virtue of the powers granted by the Shareholders hereby. The Representative
shall not make any representations with respect to and shall have no
responsibility for the transactions contemplated by the Merger Agreement, the
Stock Purchase Agreement or the UK Agreement or any aspect thereof except as
expressly set forth in such agreements. The Representative shall not be liable
to any other Shareholder for any error of judgment or for any act done or
omitted or for any

 

25



--------------------------------------------------------------------------------

mistake of fact or law except for such Representative’s own gross negligence or
bad faith. Each Shareholder agrees to indemnify the Representative and to hold
the Representative harmless against any loss, claim, damage or liability
incurred by him arising out of or in connection with acting as the
Representative pursuant to this Agreement, as well as the cost and expense of
investigating and defending against any such loss, claim, damage or liability,
except to the extent such loss, claim, damage or liability is due to the gross
negligence or bad faith of the Representative. Each Shareholder agrees that the
Representative may consult with counsel of its own choice (who may be counsel
for CarrAmerica or any affiliate thereof) and it shall have full and complete
authorization and protection for any action taken or suffered by it hereunder in
good faith and in accordance with the opinion of such counsel. It is understood
that the Representative may, without breaching any express or implied obligation
to any Shareholder hereunder, release, amend or modify any other power of
attorney granted by any other person under any related agreement.

 

27. Litigation Costs. If any litigation with respect to the obligations of the
parties under this Agreement results in a final nonappealable order of a court
of competent jurisdiction that results in a final disposition of such
litigation, the prevailing party, as determined by the court ordering such
disposition, shall be entitled to reasonable attorneys’ fees as shall be
determined by such court. contingent or other percentage compensation
arrangements shall not be considered reasonable attorneys’ fees.

 

28. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT.

 

29. Amendment. This Agreement may be amended by written agreement signed by the
Escrow Agent (other than Sections 3 through 7 inclusive), RSI, the
Representative and each Shareholder that would be adversely affected by such
amendment.

 

30. Waiver. Any party to this Agreement may extend the time for the performance
of any of the obligations or other acts of any other party hereto, or waive
compliance with any of the agreements of any other party or with any condition
to the obligations hereunder, in each case only to the extent that such
obligations, agreements and conditions are intended for its benefit, each
Shareholder hereby severally agreeing that any such extension or waiver by such
Shareholder may be given by the Representative and each Shareholder hereby
severally confirming that it has appointed the Representative as its
attorney-in-fact to give any such extension or waiver on behalf of such
Shareholder.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

CARRAMERICA REALTY CORPORATION

By:

     

/s/    Karen B. Dorigan

   

Name:

 

Karen B. Dorigan

   

Title:

 

Managing Director

RECKSON SERVICE INDUSTRIES, INC.

By:

     

/s/    Jason M. Barnett

   

Name:

 

Jason M. Barnett

   

Title:

 

Executive Vice President

STRATEGIC OMNI INVESTORS LLC

By:

     

/s/    Jill B. Louis

   

Name:

 

Jill B. Louis

   

Title:

 

Attorney-in-Fact

SECURITY CAPITAL HOLDINGS S.A.

By:

     

/s/    Jill B. Louis

   

Name:

 

Jill B. Louis

   

Title:

 

Attorney-in-Fact

THE OLIVER CARR COMPANY

By:

     

/s/    Jill B. Louis

   

Name:

 

Jill B. Louis

   

Title:

 

Attorney-in-Fact

 

27



--------------------------------------------------------------------------------

CARR HOLDINGS LLC

By:

     

/s/    Jill B. Louis

   

Name:

 

Jill B. Louis

   

Title:

 

Attorney-in-Fact

Escrow Agent:

CITIBANK, N.A.

By:

     

/s/    Carmina Bitar Day

   

Name:

 

Carmina Bitar Day

   

Title:

 

Assistant Vice President

Additional Indemnitors Listed on Schedule B

By:

     

/s/    Jill B. Louis

   

Name:

 

Jill B. Louis

   

Title:

 

Attorney-in-Fact

 

28